Exhibit 10.1

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

MASTER AGREEMENT

MASTER AGREEMENT (“Agreement”) dated as of June 23, 2011 (“Effective Date”)
between Fiserv Solutions, Inc., a Wisconsin corporation with offices located at
600 Colonial Center Parkway, Lake Mary, FL 32746 (“Fiserv”), and Fulton
Financial Corporation a Pennsylvania corporation with offices located at One
Penn Square, Lancaster, PA 17602 (“Client”).

Fiserv and Client hereby agree as follows:

1. Deliverables.

(a) General. Fiserv, itself and through its Affiliates (as defined herein),
agrees to provide to Client and, Client agrees to obtain from Fiserv, the
services (“Services”) and products (“Products” and, collectively with the
Services, “Deliverables”) described in the Exhibits attached to this Agreement
(“Exhibits”), subject to the terms, restrictions and obligations set forth in
this Agreement and in the applicable Exhibit. References to an “Exhibit” shall
include any Schedules (“Schedules”) attached to that Exhibit. The parties may
add Deliverables to this Agreement by signing an appropriate new Exhibit or
Schedule to this Agreement, as applicable. Each Exhibit will be deemed to
incorporate all of the terms of this Agreement. Exhibits and Schedules attached
as of the Effective Date are listed below. For purposes of this Agreement,
“Affiliate” means an entity that controls, is controlled by, or is under common
control with a party, where “control” means the possession, direct or indirect,
of the power to cause the direction of the management and policies of an entity,
whether through ownership of voting securities, by contract or otherwise.

 

  (i) ASP (Application Service Provider) Services Exhibit

 

  (A) Signature Account Processing Services Schedule

 

  (B) [CONFIDENTIAL TREATMENT REQUESTED] Services Schedule

 

  (C) [CONFIDENTIAL TREATMENT REQUESTED] Services Schedule

 

  (D) Checkfree RXP Bill Delivery and Payment Services Schedule

 

  (E) [CONFIDENTIAL TREATMENT REQUESTED] Service Schedule

 

  (F) Credit Processing Services Schedule

 

  (G) EFT Solution Services Schedule

 

  (H) Lending Solutions Software Schedule

 

  (I) Network and Telecommunications Services Schedule

 

  (J) PEP+ ACH Services Schedule

 

  (K) SMS/ARP Services Schedule

 

  (L) Xroads for Signature Services Schedule

 

  (ii) Software Products Exhibit

 

  (A) Signature Software Schedule

 

  (B) EnAct Software Schedule

 

  (C) Enterprise Content Management Software Schedule

 

  (D) InformEnt Software Schedule

 

  (E) IntelligEnt Software Schedule

 

Master Agreement    Page 1 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

 

  (F) Loan Origination Software Schedule

 

  (G) [CONFIDENTIAL TREATMENT REQUESTED] Solutions Software Schedule

 

  (iii) Professional and Development Services Exhibit

 

  (A) Signature Services Schedule

 

  (B) EnAct Services Schedule

 

  (C) Enterprise Content Management Services Schedule

 

  (D) InformEnt Services Schedule

 

  (E) [CONFIDENTIAL TREATMENT REQUESTED] Services Schedule

 

  (iv) Equipment Exhibit

 

  (A) Enterprise Content Management Equipment

(b) Professional Services. Services: (i) to convert Client’s existing applicable
data and/or information to the Deliverables, and/or (ii) to implement the
Deliverables (collectively, “Implementation Services”) will be provided by
Fiserv to the extent applicable to the Deliverables, for the Fees (as defined
below), as set forth in the Schedules to the ASP Exhibit, Software Products
Exhibit, or Professional and Development Services Exhibit to this Agreement.
Client agrees to provide all reasonably necessary cooperation, information and
assistance in connection with any professional services provided under this
Agreement, including Implementation Services to facilitate conversion and/or
implementation.

(c) Training Services. To the extent applicable to the Deliverables, Fiserv
shall provide training, training aids, user manuals, and other documentation for
Client’s use as Fiserv finds necessary to enable Client personnel to become
familiar with Deliverables, for the Fees, if any, set forth in the Schedules to
the ASP Exhibit, Software Products Exhibit, or Professional and Development
Services Exhibit to this Agreement. If requested by Client, classroom training
in the use and operation of Deliverables will be provided at a training facility
mutually agreed upon by Fiserv and Client.

(d) Access to Client Location or Environments. To the extent applicable to the
Deliverables, Client is responsible for providing Fiserv remote access to
Client’s environments for the provision of Deliverables. While assigned to
provide Deliverables at a Client location either via remote access or otherwise
visiting Client’s facilities, Fiserv employees will: (i) comply with Client’s
reasonable safety and security procedures and other reasonable Client rules
applicable to Client personnel at those facilities (ii) comply with all
reasonable requests of Client personnel, as applicable, pertaining to personal
and professional conduct provided and to the extent such procedures and rules
are (i) provided to Fiserv in writing and reasonably in advance of Fiserv
personnel’s arrival at or required access to Client’s facility or environments,
(ii) all such requirements are reasonable in nature and do not conflict with
Fiserv’s policies and practices, and (iii) Client shall reimburse any costs
incurred by Fiserv in complying with such Client requirements.

(e) Affiliate Use. When an Affiliate of Client is authorized to use a
Deliverable, respectively, or is otherwise a party to an Exhibit or any
Schedules to that Exhibit, then for the purposes of those Deliverables and that
Exhibit or Schedule, references to “Client” in this Agreement will be deemed to
include the applicable Client Affiliate, and Client shall ensure such Client
Affiliate agrees to be bound by and comply with the terms of this Agreement.

(f) Authorized Users. References to the “use” of any Deliverable by Client or an
authorized Client Affiliate shall also include use by those customers, employees
or agents of Client or the Client Affiliate to whom Client is authorized to
provide access to the given Deliverable (“Authorized Users”); provided that:
(i) Client agrees to execute an agreement with its Authorized Users or otherwise
subject such Authorized User to a written obligation or such Authorized User is
subject to a professional obligation of confidentiality sufficient to require
compliance with the terms of the Agreement relevant to the given Deliverable and
otherwise sufficient to enable Client to comply with its representations,
warranties and obligations under the Agreement and any relevant Exhibit or
Schedule; (ii) Client shall remain responsible for its Authorized Users’
compliance with such terms and obligations; and (iii) Client shall complete all
security and profile procedures and set up for its Authorized Users (and
prospective Authorized Users) required by Fiserv.

 

Master Agreement    Page 2 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

(g) Notwithstanding the foregoing, Authorized Users may not sublicense, sell,
rent, lease, give, transfer, assign, convey, or otherwise dispose of the access
to or use of the Deliverables except as expressly provided otherwise in this
Agreement. For clarity, this restriction shall not apply to a change in the
authorized party identified on the account of Client’s customer.

(h) Regulatory Requirements. Client shall comply with all regulatory
requirements as applicable to Client’s receipt of the Deliverables and as
required by regulatory authorities having jurisdiction over Client.

(i) Client Insurance. Client shall (i) obtain and maintain at Client’s own
expense appropriate casualty and business interruption insurance coverage for
loss of records from fire, disaster, or other peril as would reasonably be
expected to be insured under a property-related insurance policy; and
(ii) obtain and maintain at its own expense any appropriate crime or fidelity
bond insurance coverage for loss of or damage to money, securities, and other
property sustained by Client, or for which Client holds for others, as would
reasonably be expected to be insured under a related insurance policy. Client
shall be responsible for: (a) appropriate property insurance covering all
Equipment at full replacement value, whether Client-owned or Fiserv-owned,
within Client’s premises; and (b) commercial general liability insurance with
combined limits of $1,000,000.00 per occurrence per location with $2,000,000.00
general aggregate coverage for bodily injury and property damage.

(j) Fiserv Insurance. Fiserv carries the following types of insurance policies:

 

  (i) Commercial General Liability in an amount not less than $1 million per
occurrence for claims arising out of bodily injury and property damage;

 

  (ii) Commercial Crime covering employee dishonesty in an amount not less than
$5 million;

 

  (iii) All-risk property coverage including extra expense and business income
coverage; and

 

  (iv) Workers Compensation as mandated or allowed by the laws of the state in
which the Services are being performed, including $1 million coverage for
employer’s liability.

(k) Parties to the Agreement. References to a “party” or the “parties” means
Fiserv, Client and their respective Affiliates, if applicable. Any other person
or entity is considered a “third party”.

2. Fees for Deliverables.

(a) General. Client agrees to pay Fiserv: (i) estimated fees for Deliverables
(including subscription fees) for the following month as described in this
Agreement, including as specified in the Exhibits or associated Schedules,
(ii) out-of-pocket and other additional charges pursuant to Section 2(c),
(iii) License Fees, (iv) Maintenance Fees, (vi) Professional Services Fees,
(collectively “Fees”) and (vii) Taxes as defined in Section 2(d). Fees may be
increased as set forth in the Exhibits or as described in Section 2(m) below. If
no Professional Services Fees are set forth for any Professional and Development
Services (“P&D Services”), such P&D Services shall be at Fiserv’s Current Rates.
“Current Rates” collectively means Fiserv’s then current hourly or daily rates,
as further described in Section 2(i) below, as applicable, plus any materials
fees and any Additional Charges as set forth in Section 2(c).

(b) Fiserv shall timely reconcile Fees paid by Client for the Services for the
month and the fees and charges actually due Fiserv based on the greater of the
monthly minimum fees or Client’s actual use of the Services for such month.
Fiserv shall either issue a credit to Client or provide Client with an invoice
for any additional fees or other charges owed.

(c) Additional Charges. Client shall pay travel and living expenses and other
out-of-pocket expenses reasonably incurred by Fiserv in connection with the
Deliverables whether or not set forth in a Schedule. As applicable, such
out-of-pocket expenses shall be incurred in accordance with Fiserv’s
then-current corporate travel and expense policy, which shall be provided by
Fiserv to Client upon request. If an out-of-pocket expense is listed in an
Exhibit, such expense may be changed to reflect charges issued by the applicable
third party vendor.

(d) Taxes. Client is responsible for the payment of all sales, use, excise,
value added, withholdings and other taxes and duties however designated that are
levied by any taxing authority relating to the Deliverables, excluding taxes
based on Fiserv’s net income (“Taxes”). All Fees or any other charges under any
Exhibit are exclusive of Taxes. Client shall reimburse Fiserv for those Taxes
that Fiserv is required to remit on behalf of Client.

 

Master Agreement    Page 3 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

(e) Payment Terms. All invoices shall be sent electronically on or before the
15th day of the current month to the kkeffer@fult.com or to such other address
or person as designated by Client from time to time. Invoices are due and
payable upon Client’s receipt of such invoice but in any event not later than
the 30th day of the month. Client shall pay Fiserv through the Automated
Clearing House (“ACH”) unless otherwise set forth in the Exhibits or otherwise
mutually agreed between the parties. If any invoiced amounts remain unpaid 30
days after Client’s receipt of invoice and until such invoice amount is paid in
full, Client shall pay a monthly late charge based on the unpaid amounts equal
to the lesser of 1.5% or the highest amount allowed by law. Client shall neither
make nor assert any right of deduction or set-off from amounts invoiced except
by application of Fiserv issued credit against such invoice. Fiserv’s failure to
send an invoice shall not relieve Client of its obligation to pay any amounts
due and owing.

(f) License Fee Payment Timetable. For each module of Software licensed
hereunder, Client shall pay License Fees as follows:

 

  (i) 30% of License Fees upon Agreement execution or Schedule adoption;

 

  (ii) 30% of License Fees upon loading the Software on Client’s hardware, but
in any event, not later than 30 days following the date for delivery of the
Software to Client by Fiserv as set forth in the Project Plan (as defined in the
Professional and Development Services Exhibit) unless such delay is caused by
Fiserv;

 

  (iii) 40% of License Fees upon Go Live, but in any event, not later than
December 31, 2012. “Go Live” shall mean the date of Client’s first use of the
applicable Software or in a production environment or the date Fiserv makes the
applicable Service available in a production environment (“Go Live”),

(g) Maintenance Fee Payment Timetable. Maintenance Fees shall be payable
annually in advance beginning 90 days following delivery of the applicable
Software as identified in the applicable Schedule to the Software Products
Exhibit to this Agreement (“Warranty Period”) ; , but in any event not later
than Go Live. For Clarity, for any Software that Client previously licensed from
Fiserv, Client shall continue to pay the annual maintenance Fee under this
Agreement which shall be prorated to December 31, 2011. Thereafter, Client shall
pay the annual Maintenance Fee annually in advance under this Agreement. The
initial annual Maintenance Fee shall be prorated to December 31, 2011, and
thereafter, Client shall pay the annual Maintenance Fee annually in advance for
each 12 month period January 1 to December 31.For the avoidance of doubt, Client
shall not be obligated to pay the Maintenance Fees for the same Software under
this Agreement and under the Master Agreement between Fiserv and Client dated
January 1, 2005 (“2005 Agreement”).

(h) Professional Services Fees. Client shall pay Fiserv Fees for each Project as
set forth in each Schedule to the Professional and Development Services Exhibit
(“Professional Services Fees”). Any estimates of Professional Services Fees and
completion dates are referenced solely for the purpose of allowing Client to
plan its budgets and schedules based upon information available at the time the
Schedule is executed. Daily or hourly rates quoted in a Schedule, if any, will
be valid for 3 months from the effective date of such Schedule. Thereafter, they
will be subject to change by Fiserv on 30 days’ prior written notice to Client.

(i) The following Fiserv Standard Professional Services Rates, as discounted,
shall apply, subject to Annual Increase (as defined below in Section 2(m)), and
represent “Current Rates” for the initial term:

 

Resource Type   

Rate

per Person

  

Discount

  

Discounted

Rate per Person

Senior Expertise Required

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT REQUESTED]   
[CONFIDENTIAL TREATMENT REQUESTED]

Program Management

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT REQUESTED]   
[CONFIDENTIAL TREATMENT REQUESTED]

Project Management / eBanking

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT REQUESTED]   
[CONFIDENTIAL TREATMENT REQUESTED]

 

Master Agreement    Page 4 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

 

Banking Analyst / Programmer/

Network specialist

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]

Client Location (On-Site) Training

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]

Fiserv Location Training

   [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]    [CONFIDENTIAL
TREATMENT
REQUESTED]

(j) Professional Services Fees. Fees for any installation, conversion, or
training services to be provided by Fiserv for a Project shall be specified in
each Schedule. Unless otherwise set forth in a Schedule or unless during the
initial implementation period, Client shall pay Professional Services Fees 50%
upon execution of such Schedule and 50% upon Project completion. The “Initial
Implementation Period” shall be the period beginning on the day work for
conversion from Source One Account Processing Services to the Signature Account
Processing Services began and ending on the day Client’s last bank completes
conversion from Source One Account Processing Services to Signature Account
Processing Services. Initial Implementation Period fees shall be paid as set
forth in the Summary of Initial Implementation and Conversion Fees Schedule to
the Professional and Development Services Exhibit.

(k) Special Maintenance Fees (as defined in the Software Products Exhibit) shall
be paid annually in advance commencing 30 days following delivery of the
applicable Modification.

(l) For Modifications (as defined in the Software Products Exhibit), Fiserv
reserves the right to charge Client at Current Rates for any necessary
retrofitting services when releases of the Software or Fiserv System(s) to which
a Development Services Project relates are made generally available.

(m) Adjustments. Fiserv may increase the Fees (for all recurring, on-going and
other such future Fees) annually effective each January 1 beginning in the year
2014 upon notice to Client; [CONFIDENTIAL TREATMENT REQUESTED] (“Annual
Increase”). Notwithstanding the foregoing, Fiserv reserves the right to increase
the Fees upon notice to Client if: (i) Client exceeds currently licensed volume
of Software or if Client exceeds or falls below current tier pricing for ASP
Services (including number of accounts, named users, workstations, etc.) of a
given Deliverable compared to any limits or restrictions applicable to such
Deliverable or as otherwise provided to or estimated by Fiserv during the
discovery process to the agreed upon fees for the agreed upon tiers;
(ii) Client’s use of the Services originally contracted is reduced by Client’s
termination of certain services; or (iii) Fiserv implements any significant
enhancements, including functionality changes that improve to a significant
degree the function or performance of the Service, to its systems, networks or
any Deliverables to comply with changes in law, government regulation, or
industry practices or pursuant to Client’s request. Fiserv reserves the right to
increase the Fees charged for third party products or services upon notice to
Client if Fiserv’s third party providers increase their fees or charges by the
amount of such increase from the third party. For clarity, Maintenance Fees in
the Software Products Exhibit may also be subject to increase following delivery
of new Software releases, Enhancements, or any other changes or additions to the
Software provided by Fiserv as a result of Client-requested Software
Professional Services. Notwithstanding this Section 2(m), Fiserv may increase
its fees ([CONFIDENTIAL TREATMENT REQUESTED] set forth in the applicable
Schedule(s) of this Agreement as increased by the Annual Increase) if Fiserv
implements major system enhancements to comply with changes in law, government
regulation, or industry practices, provided such increase is applied generally
to Fiserv’s clients receiving similar services.

(n) In the event that Fiserv discontinues a product or service or outsources a
product or service to a third party, the following provisions shall apply:

 

  (i) If the product or service is included in the monthly minimum fee,
[CONFIDENTIAL TREATMENT REQUESTED];

 

  (ii) If the product or service is not part of the monthly minimum fee and
Client determines there is additional value, Fiserv and Client will mutually
agree upon a cost increase within the range of [CONFIDENTIAL TREATMENT
REQUESTED].

 

  (iii) If the product is a part of Software then Fiserv will provide a credit
in the amount of the unamortized portion of the Software license fee paid by
Client taken on a straight-line basis over a [CONFIDENTIAL TREATMENT REQUESTED]
period for the Software being discontinued to be applied toward the license of
the replacement Software.

 

Master Agreement    Page 5 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

(o) Tiering. For purposes of any tiered fees set forth in a Schedule, the fees
set forth shall apply only to the products or services in the respective tier,
not to all products or services (e.g. if a service has pricing of $1.00 per
transaction for 1-50 transactions and $2.00 per transaction for 51-100
transactions, the fee paid for 80 transactions would be $110.00, calculated as
50 x $1.00 + 30 x $2.00).

(p) Holdover. Upon any termination or expiration of the Agreement or an Exhibit,
Services provided after the applicable termination date, expiration date, or
final processing date specified by Client (“Holdover”) will be provided subject
to Fiserv’s capacity and will be invoiced at then current fees under the
applicable Schedule plus a holdover premium of [CONFIDENTIAL TREATMENT
REQUESTED], unless such Holdover is due to Fiserv’s action or inaction.

(q) Deconversion Charges. Client agrees to pay Fiserv’s then current
deconversion charges (see Appendix 1 to this Agreement) in connection with
Client’s deconversion from the Fiserv System.

[CONFIDENTIAL TREATMENT REQUESTED]

3. Confidentiality and Ownership. The provisions of this Section 3 survive any
termination or expiration of this Agreement.

(a) Definitions.

 

  (i) “Client Information” means the following types of information of Client
and its Affiliates obtained or accessed by Fiserv from or on behalf of Client or
its Affiliates in connection with this Agreement or any discussions between the
parties regarding new services or products to be added to this Agreement:
(A) trade secrets and proprietary information; (B) customer lists, business
plans, information security plans, business continuity plans, and proprietary
software programs; (C) “non-public personal information” as defined in Title V
of the Gramm-Leach-Bliley Act or the regulations issued thereunder (“GLB”) about
Client’s customers and/or employees or any personally identifiable information,
defined as information that can be identified to a particular person without
unreasonable effort, such as the names and social security numbers of Client’s
individual customers and/or employees, and Client customer account related
information(“Client PII”); and (D) any other information received from or on
behalf of Client or its Affiliates that Fiserv could reasonably be expected to
know is confidential.

 

  (ii) “Fiserv Information” means the following types of information of Fiserv
and its Affiliates obtained or accessed by Client from or on behalf of Fiserv or
its Affiliates in connection with this Agreement or any discussions between the
parties regarding new services or products to be added to this Agreement:
(A) trade secrets and proprietary information (including that of any Fiserv
client, supplier, or licensor); (B) client lists, information security plans,
business continuity plans, all information and documentation regarding the
Deliverables, all software Products (including software modifications and
documentation, databases, training aids, and all data, code, techniques,
algorithms, methods, logic, architecture, and designs embodied or incorporated
therein), and the terms and conditions of this Agreement; (C) any personally
identifiable information, defined as information that can identified to a
particular person without unreasonable effort, such as the names and social
security numbers of Fiserv employees; and (D) any other information and data
received from or on behalf of Fiserv or its Affiliates that Client could
reasonably be expected to know is confidential.

 

  (iii) “Information” means Client Information and/or Fiserv Information, as
applicable. No obligation of confidentiality applies to any Information that:
(A) the receiving entity (“Recipient”) develops independently without reference
to Information of the disclosing entity (“Discloser”), or rightfully receives or
possesses without obligation of confidentiality from a third party; or (B) is or
becomes publicly available without Recipient’s breach of this Agreement.

(b) Obligations. Recipient agrees to hold as confidential all Information it
receives from the Discloser. All Information shall remain the property of
Discloser or its suppliers and licensors. Recipient will use the same care and
discretion to avoid disclosure of Information as it uses with its own similar
information that it does not wish disclosed,

 

Master Agreement    Page 6 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

but in no event less than a reasonable standard of care and no less than is
required by law. Recipient may only use Information for the lawful purposes
contemplated by this Agreement, including in the case of Fiserv use of Client
Information for fulfilling its obligations under this Agreement, performing,
improving and enhancing the Deliverables, and developing data analytics models
to produce analytics-based offerings. Client agrees that prior to providing
Fiserv access to any Client PII, Client shall ensure that any necessary consent
has been obtained that is required by law or regulation for Fiserv to access the
information and to use it pursuant to the terms set forth in this Agreement.
Fiserv specifically agrees not to use or disclose any Client PII in any manner
prohibited by GLB as applicable to Fiserv. Notwithstanding the foregoing,
(i) either party as Recipient may disclose Information to: (A) its officers,
directors, and employees and employees of permitted subcontractors and
Affiliates who have a need to know; (B) its attorneys and accountants as
necessary in the ordinary course of its business; and (C) any other party with
Discloser’s prior written consent. Before disclosure to any of the above
parties, Recipient will have a written agreement with (or in the case of clause
(B) a professional obligation of confidentiality from) such party sufficient to
require that party to treat Information in accordance with the requirements of
this Agreement, and Recipient will remain responsible for any breach of this
Section 3 by any of the above parties; and (ii) Fiserv as Recipient may also
disclose Client Information to third party vendors designated by Client.
Recipient may disclose Information to the extent required by law or legal
process, provided that: (A) Recipient gives Discloser prompt notice, if legally
permissible, so that Discloser may seek a protective order; (B) Recipient
reasonably cooperates with Discloser (at Discloser’s expense) in seeking such
protective order; and (C) all Information shall remain subject to the terms of
this Agreement in the event of such disclosure. Recipient will promptly provide
Discloser with notice of any actual or threatened breach of the terms of this
Section 3 or any other unauthorized disclosure of Discloser’s Information and
any reasonably requested assistance. At Recipient’s option, Information will be
returned to Discloser or destroyed (except as may be contained in back-up files
created in the ordinary course of business that are recycled in the ordinary
course of business over an approximate 30- to 90-day period or such longer
period as required by applicable law or Client’s records management program) at
the termination or expiration of this Agreement or the applicable Exhibit and,
upon Discloser’s request, Recipient will certify to Discloser in writing that it
has complied with the requirements of this sentence. Recipient acknowledges that
any breach of this Section 3 may cause irreparable harm to Discloser for which
monetary damages alone may be insufficient, and Recipient therefore acknowledges
that Discloser shall have the right to seek injunctive or other equitable relief
against such breach or threatened breach, in addition to all other remedies
available to it at law or otherwise.

(c) Ownership. With the exception of Client Information, all information,
reports, studies, object and source code (including without limitation the
Products and all modifications, enhancements, additions, upgrades, or other
works based thereon or related thereto created through P&D Services or
otherwise), flow charts, diagrams, specifications, and other tangible or
intangible material of any nature whatsoever produced by Fiserv or jointly with
Client or by any of Fiserv’s or Client’s employees or agents, separately or
together, through or as a result of or related to any of the Deliverables
provided hereunder or development of any data analytics models hereunder, and
all patents, copyrights, and other proprietary rights related to each of the
foregoing, shall be the sole and exclusive property of Fiserv or its Affiliates.
Client hereby irrevocably assigns and transfers to Fiserv all rights, title, and
interest in any such works referenced in the foregoing sentence, including
without limitation copyrights, patent rights, trade secrets, industrial property
rights, and moral rights, and shall execute all documents reasonably requested
by Fiserv to perfect such rights. Client shall be entitled to use such work
product in accordance with the applicable terms and conditions of this
Agreement.

(d) Restrictions. Without limiting any other obligation set forth in this
Section 3, Client shall not use, transfer, distribute, interface, integrate, or
dispose of any information or content contained in Deliverables in any manner
that competes with the business of Fiserv. Except as expressly authorized in
this Agreement or any Exhibit, Client shall not: (i) use or access the
Deliverables to provide services to third parties; or (ii) disclose, reproduce,
republish or offer any part of the Deliverables (or compilations based on any
part of the Deliverables) for sale or distribution in any form, over or through
any medium.

(e) Residuals. Nothing contained in the Agreement shall restrict either party
from the use in its business of any ideas, concepts, know-how, or techniques
contained in Information accessed by such party in connection with the Services
that are related to its business activities and retained in the unaided memory
of such party’s employees.

(f) Confidentiality of this Agreement. Fiserv and Client agree to keep
confidential the prices, terms and conditions of this Agreement, except: (i) for
valid business needs of either party where there is specific written permission
from the other party; and (ii) as hereafter provided:

 

  (i)

Disclosure Requirements. Fiserv acknowledges that Client is required to comply
with applicable law, including, without limitation, the regulations of the
Securities and Exchange Commission (the “SEC”).

 

Master Agreement    Page 7 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

Fiserv agrees that, if Client determines, after consulting outside securities
legal counsel, that it is required to disclose the entry into the Agreement, the
Agreement or its terms to comply with applicable law or regulation, then
disclosure of the entry into the Agreement, the Agreement or its terms to the
extent necessary to comply with applicable law (“Required Disclosure”) shall not
constitute a breach or default of this Agreement on the part of Client, provided
Client complies with the provisions of this Section 3(f).

 

  (ii) Client Notice to Fiserv of Planned Disclosure. Client agrees to provide
Fiserv with prior written notice (“Disclosure Notice”) of any planned Required
Disclosure. Client shall identify in such Disclosure Notice: (1) the substance
of such Required Disclosure; and (2) either the date on which Client intends to
make such Required Disclosure or the event or occurrence which Client believes
will trigger its obligation to make such Required Disclosure. In all cases, the
Disclosure Notice shall be provided by Client as far in advance as is reasonably
practicable to allow Client, if requested by Fiserv, to seek confidential
treatment of the information that is proposed to be disclosed.

 

  (iii) Fiserv Requests for Confidential Treatment. If Fiserv desires Client to
file a confidential treatment request (a “CTR”) with respect to any proposed
Required Disclosure, Fiserv shall, within two business days of receiving the
Disclosure Notice, confirm such fact to Client in writing. In addition, within
five business days after receiving the Disclosure Notice, Fiserv will, with
respect to each portion of such Required Disclosure for which confidential
treatment is to be requested by Client, identify to Client:

 

  (A) the specific portions of the Required Disclosure as to which Fiserv
desires confidential treatment (the “Fiserv Designated Material”);

 

  (B) a specific statement of the grounds upon which Fiserv asserts that the
Fiserv Designated Material is subject to confidential treatment, which grounds
shall be consistent with those permitted or recognized under Rule 406 of the
Securities Act of 1933 and Rule 24b-2 of the Securities Exchange Act of 1934;

 

  (C) the duration for which confidential treatment shall be requested with
respect to the Fiserv Designated Material; and

 

  (D) in the case of any filing of the Agreement, a copy of the Agreement with
any Fiserv Designated Material omitted, noting in each case, by means of an
asterisk or other mark, the location in the Agreement where any provision has
been redacted or omitted.

 

  (iv) Client Submission of Request for Confidential Treatment. If requested by
Fiserv in the manner set forth in this subsection, Client agrees to file a CTR
with respect to the Fiserv Designated Material. Client agrees to provide Fiserv
with a copy of the CTR at least five business days prior to the relevant filing,
and to consider in good faith any comments which Fiserv shall have to such
application prior to filing it with the SEC. In addition, Client agrees to
employ its best efforts to provide Fiserv with a copy of the edgarized exhibit
which it proposes to file at least one business day prior to filing the same
with the SEC. Fiserv acknowledges that any regulatory decisions made regarding
the CTR are beyond the reasonable control of Client.

(g) Survival. The provisions of this Section 3 shall survive any termination of
expiration of this Agreement (or any part thereof).

 

Master Agreement    Page 8 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

4. Information Security.

(a) General. Fiserv has implemented and shall maintain an information security
program that is designed to meet the following objectives: (i) protect the
security and confidentiality of customer information (as defined in GLB);
(ii) protect against any reasonably foreseeable threats or hazards to the
security or integrity of such information; (iii) protect against unauthorized
access to or use of such information that could result in substantial harm or
inconvenience to any customer; and (iv) ensure the proper disposal of “consumer
information” (information obtained from “consumer reports” as defined in the
Fair Credit Reporting Act). Fiserv agrees to use security safeguards for all
personal information pertaining to Massachusetts residents in accordance with
Massachusetts Regulation 201 CMR 17.00. Fiserv shall also take appropriate
actions to address incidents of unauthorized access to Client’s “sensitive
customer information” (as defined in GLB), including notification to Client as
soon as possible of any such incident. As required by PCI-SSC or the applicable
regulatory agency having jurisdiction over Client, Fiserv may disclose
information regarding any such incident involving cardholder data to PCI-SSC and
such agency. Fiserv also reserves the right to charge Client a fee derived from
Client’s share of direct Fiserv costs of maintaining regulatory compliance
and/or meeting relevant third party standards (such as the PCI-SSC).

(b) Fiserv Plan. Within 30 days of Client’s written request, Fiserv shall
provide to Client a summary of Fiserv’s written information security plan for
the applicable Services received by Client, and thereafter upon Client’s request
will provide updates on the status of such information security plan.

(c) Data Encryption. As applicable to the Deliverables received by Client,
Client and Fiserv agree to comply with Fiserv’s then-current data encryption
policies and controls regarding transmission to and from Fiserv of tapes,
images, and records maintained and produced by Fiserv for Client in connection
with the Deliverables (“Client Files”), or other data in connection with the
Deliverables (collectively, “Data”). If Client requests or requires Fiserv to
send, transmit, or otherwise deliver Data to Client or any third party in a
non-compliant format or manner, or Client (or third party on Client’s behalf)
sends, transmits or otherwise delivers Data to Fiserv in a non-compliant format
or manner, then, notwithstanding any other provision of this Agreement:
(i) Client understands and accepts all risk of transmitting Data in an
unencrypted or otherwise noncompliant format; and (ii) Client releases,
discharges, and shall indemnify and hold harmless Fiserv and its employees,
officers, directors, agents, and Affiliates from any and all liability, damage,
or other loss under this Agreement or otherwise suffered by or through Client or
suffered by any of the indemnified entities arising out of the transmission,
destruction, or loss of such Data, including without limitation any information
security or privacy breach related to such Data except for willful misconduct or
gross negligence by Fiserv.

5. Hiring and Employment.

(a) Background Checks. Neither party shall knowingly permit any of its employees
to have access to the premises, records or data of the other party when such
employee: (i) uses drugs illegally; or (ii) has been convicted of a crime in
connection with a dishonest act or a breach of trust, as set forth in Section 19
of the Federal Deposit Insurance Act, 12 U.S.C. 1829(a). Consistent with
Fiserv’s employment practices, newly hired Fiserv employees: (i) as from 1996,
are required to pass a pre-employment criminal background check; and (ii) as
from 1993, are required to pass a pre-employment drug screening, as permitted by
law. Upon Client’s reasonable request and at its expense, Fiserv agrees to
perform additional reasonable background checks on those of Fiserv’s employees
who will have access to Client facilities or Client’s networks and computer
systems located at Client facilities. The results of all such background checks
shall be retained solely by Fiserv.

(b) Equal Employment. Each party agrees that it shall not discriminate against
any employee or applicant for employment because of race, creed, color, age,
sex, national origin, marital status, liability for service in the armed forces,
disability due to veteran status, status as veteran of the Vietnam era, handicap
or any other legally protected status, and each party shall comply with all
applicable requirements of the Equal Opportunity Clause set forth in Executive
Order 11246, as amended, and its implementing instructions, as well as the
Rehabilitation Act of 1973 and the Vietnam Era Veterans’ Readjustment Assistance
Act of 1974.

(c) Recruitment of Employees. Neither party shall, without the other party’s
prior written consent, directly or indirectly, solicit for employment or hire
any Restricted Employee while such person is employed by the other party and for
the 6-month period starting on the earlier of: (i) termination of such
Restricted Employee’s employment; or (ii) termination or expiration of the
Agreement. “Restricted Employee” means any former or current employee of either
party or its Affiliates of whom the other party became aware or came into
contact during Fiserv’s performance of its obligations under this Agreement.
This restriction shall not apply to persons replying to the internet or other
such general advertisements not targeted at the employees of the other party.

 

Master Agreement    Page 9 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

6. Warranties.

(a) By Fiserv. Fiserv warrants that: (i) no contractual obligations exist that
would prevent Fiserv from entering into this Agreement; (ii) it has the
requisite authority to execute, deliver, and perform its obligations under this
Agreement; and (iii) it will comply with all regulatory requirements applicable
to Fiserv as a general supplier of software and technology services and its
operations relating thereto used in the performance of its obligations under
this Agreement; provided that, for the avoidance of doubt

 

  (i) Fiserv warrants that the Fiserv personnel performing the Services provided
under the ASP Services Exhibit, the Maintenance Services provided under the
Software Products Exhibit, and the Professional and Development Services
provided under the Professional and Development Services Exhibit shall exercise
due care. Client shall notify Fiserv in writing of any alleged warranty defect
within 30 days of the date the defective Services were performed, and Fiserv
shall correct such Services at no additional charge to Client.

 

  (ii) Fiserv warrants that, during the Warranty Period, the Software will
perform in all material respects without the occurrence of a “Non-conformity”
(as defined in the Software Products Exhibit”) when operated on the Computer
System and in compliance with the Documentation, the Software Products Exhibit,
and this Agreement. Fiserv will provide replacements or corrections to the
Software that does not so perform where such failure is material in terms of
Client’s ability to accurately process transactions in the normal course of
business, provided Fiserv is notified in writing of such failure during the
Warranty Period. This warranty shall not apply if the Non-conformity results
from: (i) use of the Software in combination with any materials or software not
provided or expressly approved by Fiserv; (ii) changes to the Software made by
Client or any Third Party; or (iii) by use of the Software other than in
accordance with the Documentation, the Software Products Exhibit or this
Agreement, including without limitation Use in violation of Section [3] of the
Software Products Exhibit. Client acknowledges that all Software is designed to
operate on the applicable Computer System and that the warranties given by
Fiserv are conditional upon the procurement and maintenance by Client of the
Computer System in accordance with the then current specified configuration.

 

  (iii) If the Software has been delivered by Fiserv on physical media, Fiserv
warrants the media to be free from material physical defects and the Software to
include up-to-date security protections designed to prevent any virus or similar
malicious code for a period of 90 days after delivery by Fiserv. Fiserv will
replace the copy provided on defective media or deliver such Software via an
alternate method selected by Fiserv, provided Fiserv is notified in writing of
such defective media within such 90-day period.

 

  (iv) Fiserv warrants that Client will acquire good and clear title to all
Equipment free and clear of all liens and encumbrances. Fiserv assigns to Client
all warranties Supplier has granted or hereafter grants to Fiserv with respect
to Equipment as set forth in the Equipment Schedules. Client agrees to all of
the terms and conditions applicable to those warranties and acknowledges that:
(a) neither Supplier nor Fiserv warrants that use of Equipment will be
uninterrupted or error free; and (b) Supplier’s warranties, and the assignment
of such warranties by Fiserv to Client, shall not impose any liability on Fiserv
due to the Installation Services or any other services or assistance provided to
Client by Fiserv with respect thereto.

 

  (v) NOTWITHSTANDING THE FOREGOING, UNLESS EXPRESSLY ASSUMED BY FISERV HEREIN
OR IN THE EXHIBITS OR SCHEDULES HERETO, CLIENT ASSUMES ANY AND ALL RISK,
INCLUDING WITHOUT LIMITATION ALL FINANCIAL RISK, ON ITS BEHALF AND ON BEHALF OF
ITS CUSTOMERS FOR ANY ISSUES RELATING TO THE FUNDING OF A CUSTOMER’S ACCOUNT,
INCLUDING WITHOUT LIMITATION INSUFFICIENT FUNDS IN ANY SUCH ACCOUNT BUT
EXCLUDING ANY RISK ARISING FROM FISERV’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

 

  (vi) NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISIONS OF THE AGREEMENT,
CLIENT ACKNOWLEDGES AND AGREES THAT ACCESS TO CERTAIN ASP SERVICES SHALL BE
ACROSS PUBLIC AND PRIVATE LINES OUTSIDE OF FISERV’S CONTROL. SUCH ASP SERVICES
MAY BE SUBJECT TO DELAYS OR UNAVAILABILITY DUE TO CONGESTION, OVERLOAD OR
DOWNTIME ON PUBLIC CIRCUITS SUPPLIED BY THIRD PARTIES, AND FISERV MAKES NO
REPRESENTATION OR WARRANTY ABOUT THE AVAILABILITY OF SUCH CIRCUITS. FISERV SHALL
HAVE NO LIABILITY FOR ANY FAILURES, ACTS, OR OMISSIONS OF ANY SUCH THIRD
PARTIES, INCLUDING WITHOUT LIMITATION ANY SUCH DELAYS OR UNAVAILABILITY OR ANY
UNAUTHORIZED ACCESS TO, ALTERATION, THEFT OR DESTRUCTION OF CLIENT INFORMATION

 

Master Agreement    Page 10 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

 

  (vii) NOTWITHSTANDING THE FOREGOING AND IN ADDITION TO ANY OTHER DISCLAIMERS
SET FORTH IN THE AGREEMENT, FISERV DOES NOT AND CANNOT MAKE ANY GUARANTEE OR
REPRESENTATION THAT ANY FRAUD DETECTION-RELATED ASP SERVICES WILL IDENTIFY ALL
OR EVERY POTENTIALLY FRAUDULENT TRANSACTION OR WILL NOT FALSELY IDENTIFY A
TRANSACTION AS BEING POTENTIALLY FRAUDULENT. FISERV DISCLAIMS ANY AND ALL
LIABILITY TO CLIENT AND ITS CUSTOMERS OR ANY OTHER THIRD PARTIES IN CONNECTION
WITH ANY SUCH INCIDENTS, AND CLIENT EXPRESSLY ACKNOWLEDGES AND ACCEPTS SUCH
RISKS ON BEHALF OF ITSELF AND ITS CUSTOMERS. Fiserv will only be expected to
make reasonable efforts based on industry standards to identify potential fraud.

 

  (viii) FISERV DOES NOT WARRANT THAT ALL NON-CONFORMITIES CAN BE CORRECTED. IN
NO EVENT SHALL FISERV BE LIABLE FOR LOSS OF OR DAMAGE TO CLIENT’S DATA RESULTING
FROM CLIENT’S USE OF THE SOFTWARE. Client acknowledges that it is responsible
for the results obtained from use of the Software, including without limitation
the completeness, accuracy and content of such results. Client acknowledges
further that it is responsible for independent verification and testing of any
such results prior to using them in its business. Notwithstanding any other
provision of the Agreement, the corrective actions provided by Fiserv as set
forth in this Section 6 shall be Fiserv’s entire liability and Client’s sole and
exclusive remedy for Fiserv’s breach of any of the foregoing warranties.

(b) By Client. Client represents and warrants that: (i) no contractual
obligations exist that would prevent Client from entering into this Agreement;
(ii) it has the requisite authority to execute, deliver, and perform its
obligations under this Agreement; and (iii) it and its Authorized Users will
comply with the relevant terms of this Agreement as well as all laws, rules,
regulatory requirements and industry standards applicable to the receipt and use
of Deliverables, including without limitation providing any required notice,
privacy policies and other such information to its Authorized Users using a
given Deliverable.

(c) THE WARRANTIES STATED ABOVE AND IN THE EXHIBITS, IF ANY, ARE LIMITED
WARRANTIES AND ARE THE ONLY WARRANTIES MADE BY THE PARTIES. FISERV DOES NOT
REPRESENT THAT THE DELIVERABLES MEET CLIENT’S REQUIREMENTS OR THAT THE OPERATION
OF THE DELIVERABLES WILL BE UNINTERRUPTED OR ERROR-FREE. CLIENT ACKNOWLEDGES
THAT IT HAS INDEPENDENTLY EVALUATED THE DELIVERABLES AND THEIR APPLICATION TO
CLIENT’S NEEDS. FISERV DISCLAIMS, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL OTHER
REPRESENTATIONS, CONDITIONS, OR WARRANTIES, EXPRESS AND IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, AND ANY WARRANTIES ARISING FROM A COURSE OF DEALING OR USAGE
OR TRADE. NOTWITHSTANDING THE FOREGOING, UNLESS EXPRESSLY SET FORTH HEREIN,
FISERV MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
ON BEHALF OF ANY THIRD PARTY PROVIDER. FURTHERMORE, CLIENT MAY NOT MAKE ANY
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, ON BEHALF OF FISERV OR ANY OF ITS
THIRD PARTY PROVIDERS TO ANY OF CLIENT’S AFFILIATE, AUTHORIZED USERS OR ANY
OTHER THIRD PARTY WITHOUT FISERV’S PRIOR WRITTEN CONSENT.

(d) The terms of this Section 6 shall survive termination of the Agreement or
any parts thereof

7. Limitation of Liability. IN NO EVENT SHALL FISERV BE LIABLE FOR LOSS OF
GOODWILL, LOST PROFITS, LOST REVENUE OR OPPORTUNITY, OR SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, OR TORT DAMAGES ARISING OUT OF
OR RELATING TO THIS AGREEMENT, REGARDLESS OF WHETHER SUCH CLAIM ARISES IN TORT,
CONTRACT, OR OTHERWISE. EXCEPT FOR CLAIMS RELATED TO PROPRIETARY RIGHTS OR
PAYMENT OBLIGATIONS, NEITHER PARTY MAY ASSERT ANY CLAIM AGAINST THE OTHER
RELATED TO THIS AGREEMENT MORE THAN 2 YEARS AFTER SUCH CLAIM ACCRUED. FISERV’S
AGGREGATE LIABILITY TO CLIENT AND ANY THIRD PARTY FOR ANY AND ALL CLAIMS OR
OBLIGATIONS RELATING TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL FEES PAID
BY CLIENT TO FISERV UNDER THE SCHEDULE RESULTING IN SUCH LIABILITY IN THE
[CONFIDENTIAL TREATMENT REQUESTED] PERIOD PRECEDING THE DATE THE CLAIM ACCRUED.
[CONFIDENTIAL TREATMENT REQUESTED]

Notwithstanding the foregoing, Fiserv’s aggregate liability for a default
relating to Third Party Software or Equipment shall be limited to the amount
paid by Client to Fiserv for the applicable Third Party Software or Equipment.

 

Master Agreement    Page 11 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

8. Term and Termination.

(a) Term. This Agreement and the Exhibits hereto shall be effective on the
Effective Date and the Schedules to the Exhibits shall become effective on the
following dates. Once in effect, this Agreement, including its Exhibits and
Schedules shall remain in effect until the later of [CONFIDENTIAL TREATMENT
REQUESTED], unless otherwise terminated as provided herein. Unless written
notice of non-renewal is provided by either party at least 365 days prior to
expiration of the initial term or any renewal term, the Services shall
automatically renew for additional term(s) [CONFIDENTIAL TREATMENT REQUESTED].

 

  (i) Signature Account Processing Services Schedule to the ASP Services Exhibit
to this Agreement shall be effective upon conversion of Client’s last bank
Affiliate identified in Section 11(q) of this Agreement from the Source One
Account Processing Service to the Signature Account Processing Service (“Initial
Conversion Completion”).

 

  (ii) All other Schedules to the Exhibits of this Agreement shall be effective
upon the Effective Date.

(b) The term for Deliverables may be set forth in the applicable Exhibit or
Schedule. An Exhibit or Schedule that does not state a term will be effective
from its last date of execution until terminated in accordance with this
Agreement or the Exhibit.

(c) Termination.

 

  (i) Either party may, upon written notice to the other, terminate: (A) any
Schedule if the other party materially breaches its obligations under that
Schedule or under this Agreement with respect to that Schedule; or (B) this
Agreement if the other party materially breaches its obligations with respect to
the non-breaching party’s Information or other intellectual property; and the
breaching party fails to cure such material breach within 90 days as to a breach
under clause (A) and 10 days as to a breach under clause (B) following its
receipt of written notice stating, with particularity and in reasonable detail,
the nature of the claimed breach.

 

  (ii) If any invoice remains unpaid by Client 30 days after due, Fiserv may,
upon 15 days prior written notice to Client’s President and Client’s Chief
Information Officer, terminate: (A) the Schedule and/or Client’s access to and
use of Deliverables to which the payment failure relates; or (B) this Agreement
if the unpaid amounts constitute a material portion of annual charges due under
this Agreement unless the parties otherwise mutually agree to alternative
payment arrangements. Any invoice submitted by Fiserv shall be deemed correct
unless Client provides written notice to Fiserv within 15 days of the invoice
date specifying the nature of any disagreement.

 

  (iii) If the continued provision of any Deliverable (or any portion thereof)
becomes impossible, impractical or technologically infeasible due to a change in
applicable federal, state or local laws or regulations or any judicial action or
order, Fiserv reserves the right to cease providing the affected Deliverable
within, or pertaining to persons residing within, the affected jurisdiction(s).
Fiserv also reserves the right to cease providing any Deliverable(s) and
terminate the relevant portions of the Agreement relating thereto (including but
not limited to such associated fees) if Fiserv’s relationship with any third
party provider necessary to provide such Deliverable(s) terminates.

(d) Consequence of Termination

 

  (i) Convenience; Early Termination. If Client terminates the Agreement or
reduces (other than through normal attrition) or terminates Services (as
provided under the Exhibits and the Schedule thereto) for any reason other than
pursuant to Section 8(c)(i) of this Agreement, Client shall pay a termination
fee based on the remaining unused term of the Services. Such fee shall be
determined by multiplying the average of the monthly invoices for each Service
received by Client during the [CONFIDENTIAL TREATMENT REQUESTED] (or if no
monthly invoice has been received, the estimated monthly billing for each
Service to be received hereunder) [CONFIDENTIAL TREATMENT REQUESTED] the
remaining months of the term, plus any unamortized conversion fees or third
party costs existing on Fiserv’s books on the date of termination which amount
shall be disclosed to Client upon request.

 

  (ii) Defaults. If Client:

 

  (A) fails to cure its material breach or fails to pay amounts due, each as set
forth in the Agreement;

 

Master Agreement    Page 12 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

 

  (B) deconverts any data or information from the Fiserv System either without
Fiserv’s prior written consent or in violation of the Agreement; or

 

  (C) commits an act of bankruptcy or becomes the subject of any proceeding
under the Bankruptcy Code or becomes insolvent or if any substantial part of
Client’s property becomes subject to any levy, seizure, assignment, application,
or sale for or by any creditor or governmental agency,

then Fiserv may, upon written notice, terminate the Agreement and be entitled to
recover from Client as liquidated damages an amount equal to the present value
[CONFIDENTIAL TREATMENT REQUESTED] for the remaining unused term of the
Agreement or the applicable Exhibit. For purposes of the preceding sentence,
present value shall be computed using the “prime” rate (as published in The Wall
Street Journal) in effect at the date of termination and [CONFIDENTIAL TREATMENT
REQUESTED].

 

  (iii) License. The termination of this Agreement or the Software Products
Exhibit or any individual Schedule thereto shall automatically, and without
further action by Fiserv, terminate and extinguish the license(s) granted under
the applicable Schedule and Fiserv’s obligation to provide the Maintenance
Services with respect to such Software. Unless Client destroys all copies of the
Software and provides written certification to Fiserv of said destruction within
10 days of receipt of written notice from Fiserv following termination of the
applicable Schedule, Fiserv shall have the right to take immediate possession of
the Software and all copies thereof wherever located without further notice or
demand. In addition, upon termination for any reason other than Fiserv’s uncured
material default pursuant to Section 8(b)(i) of the Agreement, all remaining
Maintenance Fees through the end of the then current term of Maintenance
Services shall be accelerated, and Client shall pay all such accelerated fees to
Fiserv pursuant to the payment terms set forth in the Agreement.

(e) Liquidated Damages. Client understands and agrees that Fiserv losses
incurred as a result of early termination of the Agreement would be difficult or
impossible to calculate as of the effective date of termination since they will
vary based on, among other things, the number of clients using the Fiserv System
on the date the Agreement terminates. Accordingly, the amounts set forth in
Sections 8(d)(i) and (ii) above represent Client’s agreement to pay and Fiserv’s
agreement to accept as liquidated damages (and not as a penalty) such amount for
any such termination.

(f) Return of Client Files. Upon expiration or termination of the Agreement or
any Schedule to this Exhibit, Fiserv shall furnish to Client such copies of
Client Files as Client may request in a Fiserv standard format, and shall
provide such information and assistance as is reasonable and customary to enable
Client to deconvert from the Fiserv System; provided, however, that Client
authorizes Fiserv to retain Client Files until: (i) Fiserv is paid in full for
all amounts due for all Services provided through the date such Client Files are
returned to Client; (ii) Fiserv is paid its then standard rates for the services
necessary to return such Client Files; (iii) if the Agreement or applicable
Schedule is being terminated, Fiserv is paid any applicable termination fee
pursuant to Section 8(d)(i) or Section 8(d)(ii) above; and (iv) Client has
returned or destroyed all Fiserv Information in accordance with the
Confidentiality Provisions of the Agreement. Unless directed by Client in
writing to the contrary, Fiserv shall be permitted to destroy Client Files any
time after 30 days from the final use of Client Files for processing. Upon
Client request following destruction of Client Files, Fiserv shall provide to
Client a certification of such destruction within a reasonable time of such
request.

(g) Miscellaneous. Client is responsible for the deinstallation and return
shipping of any Fiserv-owned equipment located on Client’s premises

(h) Remedies. Remedies contained in this Section 8 are cumulative and are in
addition to the other rights and remedies available to Fiserv under this
Agreement, by law or otherwise.

 

9. Dispute Resolution.

(a) Informal. Before initiating legal action against the other party relating to
a dispute herein, the parties agree to work in good faith to resolve disputes
and claims arising out of this Agreement. To this end, either party may request
that each party designate an officer or other management employee with authority
to bind such party to meet to resolve the dispute or claim. If the dispute is
not resolved within 30 days of the commencement of informal efforts under this
paragraph, either party may pursue formal legal action. This paragraph will not
apply if expiration of the applicable time for bringing an action is imminent
and will not prohibit a party from pursuing injunctive or other equitable relief
to which it may be entitled.

 

Master Agreement    Page 13 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

(b) Except with respect to disputes arising from a misappropriation or misuse of
either party’s proprietary rights, any dispute or controversy arising out of
this Agreement, or its interpretation, shall be submitted to and resolved
exclusively by arbitration under the rules then prevailing of the American
Arbitration Association, upon written notice of demand for arbitration by the
party seeking arbitration, setting forth the specifics of the matter in
controversy or the claim being made. The arbitration shall be heard before an
arbitrator mutually agreeable to the parties; provided, that if the parties
cannot agree on the choice of arbitrator within 10 days after the first party
seeking arbitration has given written notice, then the arbitration shall be
heard by 3 arbitrators, 1 chosen by each party, and the third chosen by those 2
arbitrators. The arbitrators will be selected from a panel of persons having
experience with and knowledge of information technology and at least 1 of the
arbitrators selected will be an attorney. Discovery shall not be permitted. A
hearing on the merits of all claims for which arbitration is sought by either
party shall be commenced not later than 60 days from the date demand for
arbitration is made by the first party seeking arbitration. The arbitrator(s)
must render a decision within 10 days after the conclusion of such hearing. Any
award in such arbitration shall be final and binding upon the parties and the
judgement thereon may be entered in any court of competent jurisdiction.

(c) Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. Section 1 – 16 and the Federal Rules of Evidence. The
arbitrators shall apply the substantive law of the State of Pennsylvania,
without reference to provisions relating to conflict of laws. The arbitrators
shall not have the power to alter, modify, amend, add to, or subtract from any
term or provision of this Agreement, nor to rule upon or grant any extension,
renewal, or continuance of this Agreement. The arbitrators shall have the
authority to grant any legal remedy available had the parties submitted the
dispute to a judicial proceeding.

(d) Situs. If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve first such dispute shall be held in
Lancaster, Pennsylvania, the proceedings to resolve the second such dispute
shall be held in Milwaukee, Wisconsin, and the proceedings to resolve any
subsequent disputes shall alternate between Milwaukee, Wisconsin and Lancaster,
Pennsylvania.

(e) Affiliate Claims. All claims and disputes of either party’s Affiliate
against the other party arising out of or related to the Agreement shall be made
exclusively by, through and in the name of Fiserv or Client, as applicable.

 

10. Audit.

(a) Fiserv Operations and Security. Fiserv is regulated by the Federal Financial
Institutions Examination Council (FFIEC) and is subject to certain examinations
by FFIEC regulators and agencies. Client acknowledges and agrees that during the
term of this Agreement and for a period of 1 year thereafter, reports of such
examination of Fiserv business units are available to Client directly from the
relevant FFIEC agencies. Fiserv employs an internal auditor responsible for
reviewing the integrity of its processing environments and internal controls.
Except as set forth otherwise in the Agreement, no further audit rights
regarding Fiserv’s operations or security controls are granted by this
Agreement. In the event Fiserv is required to perform services associated with
the above, Fiserv and Client shall mutually agree the scope and associated fees
for such services.

(b) Billing Records. Upon Client’s reasonable request in writing no more
frequently than once every 12 months, Fiserv shall provide Client with
documentation supporting the amounts invoiced by Fiserv hereunder for the
12-month period preceding such Client request. If such documentation reveals the
amounts paid to Fiserv exceed the amounts to which Fiserv is entitled and such
amounts are independently verified, Fiserv shall promptly remit or otherwise
credit to Client the amount of such overpayment. Conversely, if such
documentation reveals the amounts paid to Fiserv are less than the amounts owed,
Client shall promptly remit the amount of such underpayment. Invoices dated
prior to the 12-month review period hereunder shall be deemed correct. Fiserv
reserves the right to charge Client for any assistance required in connection
with such an audit at Fiserv’s then-current rates, unless such audit reveals an
overcharge of more than 10%, in which case such audit shall be at Fiserv’s
expense.

(c) Operations Audits. Fiserv provides for periodic independent audits of its
ASP Services operations. Fiserv shall provide Client with a copy of such
independent audit report of the Fiserv service center(s) providing the Services
within a reasonable time after its completion. Fiserv reserves the right to
charge each client a fee for the annual SAS70 or SSAE-16 audit as estimated in
the table below (“Annual Audit Fees”) [CONFIDENTIAL TREATMENT REQUESTED] for
this as part of any regulatory and compliance charges passed on to Client under
the Agreement. [CONFIDENTIAL TREATMENT REQUESTED] If material deficiencies
affecting the Services are noted in such audit report, Fiserv will develop and
implement an action plan to address and resolve any such deficiencies within a
commercially reasonable time at Fiserv’s expense.

 

Master Agreement    Page 14 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

 

Data Center

   Estimated Annual Audit Report Fee [CONFIDENTIAL TREATMENT REQUESTED]   
[CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]    [CONFIDENTIAL TREATMENT
REQUESTED]

 

11. General.

(a) Binding Agreement; Assignment. This Agreement is binding upon the parties,
their participating Affiliates, and their respective successors and permitted
assigns. Neither this Agreement nor any part thereof or interest therein may be
sold, assigned, transferred, novated, pledged, or otherwise disposed of by
Client, whether pursuant to change of control (which includes without limitation
a direct or indirect change in the controlling interest in Client, its parent
company or its ultimate parent company or a sale of all or substantially all of
Client’s assets), by operation of law or otherwise, without Fiserv’s prior
written consent, which shall not be unreasonably withheld or unduly delayed. If
the organization to which such a transfer is proposed derives more than 5% of
its gross revenues from providing service bureau, time share, computer software
consulting services, computer software licensing, or computer hardware sales,
Fiserv shall be under no obligation to consent to such transfer.

(b) Subcontract. Client agrees that Fiserv may assign all or part of this
Agreement and may subcontract any obligations to be performed hereunder;
provided that any such subcontractors shall be required to comply with all
applicable terms and conditions of this Agreement, and Fiserv shall remain
primarily liable for the performance of any such subcontractors. Client will
facilitate timely cooperation with Fiserv’s subcontractors, if any, in order for
Fiserv to provide the Deliverables.

(c) Entire Agreement; Amendments. As of the Effective Date, except as herein
provided, this Agreement supersedes and replaces the Product Use Agreement
between Client and Sendero Corporation dated July 18, 1985,

 

Master Agreement    Page 15 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

as amended, in its entirety, Product Use and Support Agreement between Client
and Sendero Corporation dated December 28, 1995, as amended, in its entirety
(“Sendero Agreements”) and the Summit Agreement (as defined in the Risk and
Performance Software Schedule) in its entirety. Except as herein provided, this
Agreement supersedes and replaces the 2005 Master in its entirety as of the date
the last Exhibit under the 2005 Master is terminated or expires. While Client is
receiving Fiserv Services (as defined in the 2005 Master) under the 2005 Master,
such Fiserv Services are governed by the 2005 Master. While Client is receiving
Deliverables under this Agreement, such Deliverables are governed by this
Agreement. The 2005 Master will remain in effect with respect to:

[CONFIDENTIAL TREATMENT REQUESTED]

As each Exhibit under the 2005 Master is deleted, such deletion shall include
all amendments or addenda to such Exhibit.

In any event, the 2005 Master and all of its Exhibits and Schedules, including
all amendments or addenda thereto, shall expire on the later of December 31,
2012 or the day following the conversion of Client’s last bank to the Signature
Account Processing Services unless otherwise earlier terminated in accordance
with the provisions therein (“Master Expiration”) or unless otherwise mutually
agreed in writing between the parties, subject, however, to any provision of the
2005 Master Agreement which provides any provision or obligation thereunder
shall survive termination or expiration of the 2005 Master Agreement. For the
avoidance of doubt, Fiserv shall not bill Client under this Agreement and the
2005 Master for the same Service. Following the Master Expiration, this
Agreement, including its Exhibits and Schedules, which are expressly
incorporated herein by reference, constitutes the complete and exclusive
statement of the agreement between the parties as to the subject matter hereof
and supersedes all previous agreements with respect thereto and the terms of all
existing or future purchase orders and acknowledgments. Each party hereby
acknowledges that it has not been induced to enter into this Agreement by virtue
of, and is not relying on, any representation made by the other party not
embodied herein, any term sheets or other correspondence preceding the execution
of this Agreement, or any prior course of dealing between the parties, including
without limitation any statements concerning product or service usage or the
financial condition of the parties. The protections of this Agreement shall
apply to actions of the parties performed in preparation for and anticipation of
the execution of this Agreement. Changes to this Agreement must be in writing
and signed by duly authorized representatives of the parties.

(d) Severability. If any provision of this Agreement is held to be unenforceable
or invalid, the other provisions shall continue in full force and effect.

(e) Governing Law; Jury Trial Waiver. This Agreement will be governed by the
substantive laws of the State of Pennsylvania, without reference to provisions
relating to conflict of laws. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Both parties
agree to waive any right to have a jury participate in the resolution of any
dispute or claim between the parties or any of their respective Affiliates
arising under this Agreement.

(f) Force Majeure. With the exception of Client’s payment obligations, neither
party shall be responsible for delays or failures in performance resulting from
acts of God, acts of civil or military authority, fire, flood, strikes, war,
epidemics, pandemics, shortage of power, telecommunications or Internet service
interruptions or other acts or causes reasonably beyond the control of that
party. The party experiencing the force majeure event agrees to give the other
party notice promptly following the occurrence of a force majeure event, and to
use diligent efforts to re-commence performance as promptly as commercially
practicable.

(g) Notices. Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
overnight courier service to the other party at the addresses listed on page 1
or to such other address or person as a party may designate in writing. Any
notice to Fiserv shall also include a copy to the following address: Fiserv, 255
Fiserv Drive, Brookfield, Wisconsin, 53045, ATTN: General Counsel. All such
notices shall be effective upon receipt. Any notice to Client shall also include
a copy to the following address: 1695 State Street, East Petersburg, PA 17520,
ATTN: Chief Information Officer. All such notices shall be effective upon
receipt.

(h) No Waiver. The failure of either party to insist on strict performance of
any of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.

(i) Prevailing Party. The prevailing party in any arbitration, suit, or action
brought by one party against the other party to enforce the terms of this
Agreement or any rights or obligations hereunder, shall be entitled to receive
its reasonable costs, expenses, and attorneys’ fees of bringing such
arbitration, suit, or action.

 

Master Agreement    Page 16 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

(j) Survival. All rights and obligations of the parties under this Agreement
that, by their nature, do not terminate with the expiration or termination of
this Agreement shall survive the expiration or termination of this Agreement.

(k) Publicity. Client and Fiserv shall have the right to make general references
about each other and the type of Deliverables being provided hereunder to third
parties, such as auditors, regulators, financial analysts, and prospective
customers and clients, provided that in so doing Client or Fiserv does not
breach Section 3 of this Agreement. The parties shall mutually agree to issue a
press release regarding this Agreement, including its renewal and the addition
of Deliverables. In conjunction with this, the party initiating such release
shall give the other party a reasonable opportunity to review and comment on the
content thereof prior to its release.

(l) Fiserv Marks. Except as authorized herein, Client will not use the name,
trademark, service mark, logo or other identifying marks of Fiserv or any of its
Affiliates in any sales, marketing, or publicity activities, materials, or
Internet site display without the prior written consent of Fiserv. Any such
authorized or approved use shall at all times comply with Fiserv’s Trademark
Usage Guidelines (or similar terms) set forth on Fiserv’s corporate Internet
site and other requirements issued by Fiserv.

(m) Client Marks. For those Deliverables which require Fiserv to brand or
otherwise identify Client, including without limitation any ASP Services which
involve the creation of a Web site to be used in connection with Client’s Web
site, Client will provide to Fiserv any of Client’s trademarks, trade names,
service marks, service names, Third Party links, information, specifications,
materials, designs, logos, copy or other such works, marks or content (“Client
Content”) that Client desires Fiserv to use in providing such ASP Services and
Client hereby grants to Fiserv, and its Affiliates and/or third party providers,
as applicable, a non-exclusive, non-assignable right to use during the term of
this Agreement the Client Content in connection with the Deliverables or for the
purposes otherwise specified in the Agreement.

(n) Independent Contractors. Client and Fiserv (and their Affiliates and any
subcontractors) expressly agree they are acting as independent contractors and
under no circumstances shall any of the employees of one party be deemed the
employees of the other party (or their Affiliates or any subcontractors) for any
purpose. Except as expressly authorized herein or in the Exhibits, this
Agreement shall not be construed as authority for either party to act for the
other party in any agency or other capacity, or to make commitments of any kind
for the account of or on behalf of the other. Unless expressly set forth in an
Exhibit, nothing in this Agreement shall establish or imply on the part of
Fiserv or any of its Affiliates, employees, subcontractors or third party
providers or subcontractors any fiduciary relationship with or any fiduciary
duty to Client or any person or entity affiliated with Client, including without
limitation any employees, Authorized Users, customers, prospective customers,
agents, contractors or subcontractors of Client or its Affiliates.

(o) No Legal Advice. Client expressly acknowledges and agrees that any
information or materials, written or oral, provided by Fiserv to Client or
Client’s Affiliates, Authorized Users, employees, Customers or other agents,
including without limitation any sample agreement terms, do not constitute legal
advice and that such information and materials are provided solely in connection
to assisting Client in understanding Fiserv’s expectations in complying with the
relevant terms of the Agreement.

(p) No Third Party Beneficiaries. Except as expressly set forth in any Exhibit
hereto, no third party shall be deemed to be an intended or unintended third
party beneficiary of this Agreement.

(q) Exclusivity. Client agrees that Fiserv shall be the sole and exclusive
provider of the Services (as identified in the Schedules thereto) that are the
subject matter of this Agreement. For purposes of this foregoing, the term
“Client” shall also consist of [CONFIDENTIAL TREATMENT REQUESTED] and Client
agrees not to enter into an agreement with any other entity to provide these
Services (or similar services) and not to perform these Services (or similar
services) for itself, during the term of this Agreement without Fiserv’s prior
written consent. If Client acquires another entity, the exclusivity provided to
Fiserv hereunder shall take effect with respect to such acquired entity as soon
as practicable after termination of such acquired entity’s previously existing
arrangement for these services. If Client is acquired by another entity, the
exclusivity provided to Fiserv hereunder shall apply with respect to the level
or volume of services provided immediately prior to the signing of the
definitive acquisition agreement relating to such acquisition and shall continue
with respect to the level or volume of such services until any termination or
expiration of this Agreement. Notwithstanding anything to the contrary in this
Section 11(q)), Client may permit an affiliate acquired after the date of this
Agreement to maintain an agreement in effect at the time of such acquisition
with any other entity providing services that are subject matter of this
Agreement.

(r) Conflicts. Unless the given term expressly states that it applies
notwithstanding the terms of the Agreement or Exhibit, as applicable: (i) if the
terms of any Exhibit or Schedule directly conflict with the terms of this
Agreement,

 

Master Agreement    Page 17 of 18



--------------------------------------------------------------------------------

[CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [CONFIDENTIAL TREATMENT
REQUESTED]. MATERIAL OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.]

 

this Agreement shall control; and (ii) if the terms of any Schedule directly
conflict with the terms of the related Exhibit, the Exhibit shall control.

(s) Counterparts. This Agreement and any Exhibits hereto may be executed in
counterparts, each of which shall be deemed an original and which shall together
constitute one instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

For Client:     For Fiserv: Fulton Financial Corporation     Fiserv Solutions,
Inc. By:   /s/ Angela M. Sargent     By:   /s/ Patrick Dempsey

Name:

  Angela M. Sargent    

Name:

  Patrick Dempsey Title:   EVP/CIO     Title:   Authorized Signatory

 

 

 

Master Agreement    Page 18 of 18